Order entered January 13, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00996-CR
                                   No. 05-14-00997-CR
                                   No. 05-14-00998-CR

                    MICHAEL JERARD RICHARDSON, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                   On Appeal from the 416th Judicial District Court
                                 Collin County, Texas
        Trial Court Cause Nos. 416-82939-2012, 416-82940-2012, 416-82942-2012

                                        ORDER
                        Before Justices Francis, Evans, and Stoddart

      Based on the Court’s opinion of this date, we DIRECT the Clerk to issue the mandates in

these appeals INSTANTER.

                                                   /s/   MOLLY FRANCIS
                                                         JUSTICE